Citation Nr: 1118972	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE



Entitlement to an effective date earlier than October 24, 2008, for the award of a higher dependency and indemnity compensation (DIC) rate based on the need for regular aid and attendance.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1942 to September 1945.  He died in May 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that granted the appellant a higher rate of DIC based on her need for regular aid and attendance.  The award was made effective from October 24, 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The first communication from the appellant to VA evidencing intent to file a claim for a higher rate of DIC based on the need for regular aid and attendance was received on October 24, 2008.


CONCLUSION OF LAW

An effective date earlier than October 24, 2008 for the award of a higher DIC rate based on the need for regular aid and attendance is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.152, 3.155, 3.400, 3.402 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted the appellant a higher rate of DIC based on her need for regular aid and attendance, and assigned an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date.  Notably, the appellant has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any other pertinent evidence that remains outstanding. Thus, VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.


B. Legal Criteria, Factual Background, Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On October 24, 2008, VA received the appellant's claim for additional benefits based on the need for regular aid and attendance.  She stated that on February 11, 2001, she was admitted to Gritman Medical Center in Moscow, Idaho, following a "global amnesia attack, acute stroke, or [transient ischemic attack]," and that she had received regular aid and attendance ever since that date.  She requested that she be granted the aid and attendance rate benefits effective from February 11, 2001.

The March 2009 rating decision on appeal granted the appellant the higher rate of DIC based on the need for regular aid and attendance effective from October 24, 2008 (date of claim).  She argues that the award should be made effective from the date her entitlement to the benefit arose, February 11, 2001.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

38 C.F.R. § 3.402 also provides a specific rule governing the effective date of an award of aid and attendance or housebound benefits for a surviving spouse.  Generally, an award of a higher rate of DIC based on the need for aid and attendance will be effective the date the claim for that benefit was received or the date entitlement to that benefit arose, whichever is later.  The regulation provides for two limited exceptions.  First, when an award of DIC or pension based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from a hospital, institutional, or domiciliary care at VA expense may be constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).

The instant case does not involve a claim for retroactive death pension or DIC benefits.  The appellant has also not submitted any evidence (or alleged) that she has been admitted to a hospital, institution, or domiciliary care facility at VA expense.  Therefore, 38 C.F.R. § 3.402(c)(1) and 38 C.F.R. § 3.402(c)(2) are not for consideration herein, and the Board will proceed to analyze the appellant's claim pursuant to the general rule that the assigned effective date must be the later of the date of receipt of the claim or date entitlement arose.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.152(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. §§ 3.151, 3.152, 3.155.

The appellant's informal claim for regular aid and attendance was received on October 24, 2008.  The claims file does not contain any communication from the appellant that may be reasonably construed as a formal claim or informal claim for regular aid and attendance received by VA prior to October 24, 2008.  See 38 C.F.R. §§ 3.151, 3.155.  Significantly, the appellant does not allege that she filed an earlier claim for regular aid and attendance.

The appellant asserts she is entitled to an effective date of February 11, 2001, for the award of regular aid and attendance as that was the date her need for such arose.  However, the regulations controlling the effective date of aid and attendance benefits for a surviving spouse state clearly that such benefits will be effective as of the "[d]ate of receipt of claim or date entitlement arose whichever is later."  38 C.F.R. § 3.402(c)(1) (emphasis added).  Therefore, even if there was a need for aid and attendance prior to October 24, 2008 (date of claim), the pertinent regulation requires that the date of receipt of the claim, which is the later of the two dates, must be the effective date of the award.

The Board has considered whether the private hospital record (from Gritman Medical Center) dated February 14, 2001 (and showing that the appellant was hospitalized there from February 11 to February 14, 2001) or the lay statements submitted showing that the appellant has been in need of regular aid and attendance since February 2001 should constitute the effective date of her award of aid and attendance benefits.  The applicable regulation provides that the "date of receipt of such evidence" from a private healthcare provider or lay persons showing reasonable probability of entitlement to aid and attendance benefits controls the effective date for such benefits.  38 C.F.R. § 3.157(b)(2) (emphasis added).  As the evidence in question were received on the same date as the appellant's claim, the effective date of her award for aid and attendance benefits may not be earlier than October 24, 2008.  38 C.F.R. § 3.402(c)(1).

In her July 2009 notice of disagreement, the appellant states she was "not sent any notification that [she] might be eligible for additional benefits at any time.  [She] only learned of the added benefit by chance through an article in the newspaper."  She argues that because she was not informed, there was "negligence on the part of the Veterans Administration."  

Under 38 C.F.R. § 3.150(b), when VA receives notice of a Veteran's death, "the appropriate application form will be forwarded for execution by or on behalf of any dependent who has apparent entitlement to pension, compensation, or dependency and indemnity compensation."  Such information was provided to the appellant at the time of her spouse's death (in May 1992) and service connection for the cause of the Veteran's death was awarded in January 1993.  The Board notes the appellant's argument that the VA was negligent in not advising her of her potential entitlement to DIC benefits at the higher rate warranted based on the need for aid and attendance.  In the absence of "apparent entitlement" to additional benefits (e.g., the need for regular aid and attendance) at that time (since such need was not shown/established until February 2001), VA was under no further obligation to advise the appellant of any potential and future rights she might have for additional benefits as a surviving spouse.  See also Brannon v. West, 12 Vet. App. 32 (1998) (while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues that were not raised by the claimant).  Significantly, after the appellant was awarded DIC benefits, and was advised in March 1993 of the monthly rates and effective dates for the award, there was no further communication from her received by VA until October 24, 2008, when she filed the instant claim.    

The Board is sympathetic to the appellant's situation, and recognizes that had she filed a claim for the higher rate of DIC earlier, such benefit would have been awarded from an earlier effective date.  However, she did not file an earlier claim for the higher rate of DIC, and therefore the benefit she seeks is not authorized by the governing regulations, and must be denied.  38 C.F.R. §§ 3.400, 3.402.


ORDER

An effective date earlier than October 24, 2008, for the award of a higher DIC rate based on the need for regular aid and attendance is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


